Citation Nr: 0635474	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the cervical spine.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left lung density.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1945 to November 1946 and in the United States Air 
Force from October 1947 to December 1951 and from March 1952 
to May 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  In April 2002, the RO found that new and material 
evidence had not been received to reopen claims for service 
connection for degenerative changes of the cervical spine and 
for a left lung density.  

2.  The veteran filed a notice of disagreement in May 2002 
concerning the April 2002 rating decision.

3.  The RO issued two statements of the case on August 19, 
2002, one of which concerned the April 2002 rating decision.

4.  The veteran filed a VA Form 9 in September 2002 that only 
identified and discussed the statement of the case concerning 
the denial of service connection for post-traumatic stress 
disorder.

5.  The veteran did not file an appeal that identified and 
discussed the August 2002 statement of the case concerning 
the April 2002 rating decision.  

6.  Evidence received since the April 2002 RO determination 
regarding new and material evidence to reopen the claims is 
cumulative or duplicative of evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claims, and does not raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for degenerative changes of 
the cervical spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a left lung density.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims for Service Connection

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim before 
proceeding to the merits of the appeal.  

The claim for service connection for degenerative changes of 
the cervical spine was previously denied by the Board in 
January 1979.  The Board found that there was no showing in 
service of a cervical spine disorder, and that one was not 
documented in the record until August 1977 when VA outpatient 
treatment X-rays showed degenerative changes at the C6-C7.  
That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
Subsequently in July 1979, the RO found that no evidence 
relating to this disability was submitted; in October 1981, 
VA X-rays of January 1980 showed a current disorder, which 
the RO found not material; and in September 1993, VA current 
records showed degenerative changes, which evidence was 
considered cumulative.  

The claim for service connection for a density of the left 
lung was denied in a September 1993 rating decision.  The RO 
so informed the veteran that same month.  The RO found that 
while a density of the left lung was seen on X-rays in 
service in May 1950, findings on VA examination in August 
1993 were negative, and that a current finding of atelectasis 
of the lungs was unrelated to the density shown in service.  
That decision was not appealed and became final.  

An April 2002 rating decision concluded that new and material 
evidence had not been received to reopen the claims for 
service connection for cervical degenerative changes (claimed 
as a back condition) and for density of the left lung, and 
the veteran was so informed by a letter dated April 17, 2002.  
The veteran filed a notice of disagreement with this decision 
in May 2002.  The RO issued two statements of the case (SOC) 
on August 19, 2002: one concerning these two issues, and the 
other concerning a claim for service connection for post-
traumatic stress disorder (PTSD).  The RO received a VA Form 
9, Appeal to Board of Veterans' Appeals, from the veteran on 
October 1, 2002.  This form had an x mark for the statement 
that he wished to appeal all the issues listed in the SOC and 
supplemental SOCs, but it only identified and discussed the 
SOC dated August 19, 2002 concerning the PTSD issue.

In January 2004, the RO sent the veteran a letter concerning 
the duty to notify him concerning his attempt to reopen his 
claims for service connection for lung and cervical spine 
disabilities.  In an April 2004 rating decision, the RO 
concluded that there had been no timely appeal from the April 
2002 rating decision, that the receipt of medical records in 
March 2004 constituted a claim to reopen, and that new and 
material evidence had not been received to reopen the claims 
for service connection for cervical degenerative changes and 
for density of the left lung.  The veteran was so informed by 
a letter dated in April 2004.  This appeal ensued.  

The veteran did not timely perfect an appeal from the April 
2002 rating decision, and it is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).  In this case, the Board finds that new and material 
evidence concerning the claims for service connection for 
cervical degenerative changes and for density of the left 
lung within the meaning of 38 C.F.R. § 3.156(a) has not been 
received since the April 2002 rating decision.  Specifically, 
the evidence involves VA treatment records from November 1983 
to October 1984, and from 2001 to 2003 submitted in support 
of the claim, as well as testimony presented before the 
undersigned in May 2005.  The VA treatment records are not 
material since that evidence relates to medical conditions 
other than the cervical spine or density of the left lung.  
The hearing testimony is duplicative of contentions 
previously of record.  Thus the evidence is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a). VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was sent letters regarding his claims in January 
2004 and in January 2005.  The January 2005 letter met the 
requirements of Quartuccio, supra.  While it was sent after 
the denial of the claim in April 2004, the veteran was 
ultimately provided the proper notice prior to certification 
to the Board, and thus will not be harmed by the Board's 
proceeding with adjudicating the claim.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  

While the letter did not specifically explain the basis for 
the previous denials of service connection, it explained what 
would constitute new and material evidence.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  It also 
explained the evidence needed for a claim for service 
connection.  The rating action informed the veteran that new 
and material evidence would need to show the current 
disorders are related to service.  In addition, the October 
2004 SOC notes that as to the cervical spine claim, the 
evidence shows current findings but does not offer a new 
factual basis relating the disorder to service.  As to the 
left lung disorder, the SOC notes that the additional 
evidence does not show any findings relating any condition to 
the chest X-ray findings in service.  Thus, the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim.  This veteran was not harmed 
by not receiving this information because the claims were not 
reopened, rendering moot the issues relating to rating 
criteria and the effective date of an award.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  The 
veteran has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  The veteran has requested at his 
May 2005 hearing that VA secure a medical opinion regarding 
the relationship between his current lung complaints and 
service.  However, the duty to provide a medical examination 
for a medical opinion does not apply unless new and material 
evidence is supplied or secured.  § 3.159(c)(4)(iii) (2006).  


ORDER

As new and material evidence has not been received, the claim 
for service connection for degenerative changes of the 
cervical spine is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for a left lung density is not 
reopened.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


